Case: 18-50279      Document: 00514904718         Page: 1    Date Filed: 04/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-50279                              FILED
                                  Summary Calendar                         April 5, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
THOMAS GEORGE WICKER, JR.,

              Plaintiff-Third Party Defendant - Appellant
v.

SETERUS, INCORPORATED,

              Defendant-Third Party Plaintiff – Appellee

v.

ROCIO P. WICKER,

              Third Party Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:17-CV-99


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Thomas Wicker (“Wicker”) appeals from the district court’s grant of
Seterus’ motion for summary judgment, dismissing of all of Wicker’s claims
with prejudice. The district court relied on the doctrine of res judicata in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50279      Document: 00514904718         Page: 2    Date Filed: 04/05/2019


                                      No. 18-50279

dismissing Wicker’s claims. 1 On appeal, Wicker failed to challenge the district
court’s order on those grounds, either in the opening brief or the reply brief,
and thus has abandoned them. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.
1994).
       Wicker also appeals the district court’s granting of summary judgment
as to Seterus’ counterclaim for breach of contract. Wicker admits to breach of
the contract in his own pleadings. The only possible factual dispute raised by
Wicker is Seterus’ alleged violation of Wicker’s right to reinstate by failing to
calculate the reinstatement figure or the remaining payments. However,
Seterus was not contractually obligated to fulfill either of these requests.
Additionally, Seterus went beyond its contractual obligation by supplying
Wicker with the reinstatement amount (although it did not supply, nor was it
required to supply, the monthly payment amount). There is no genuine dispute
as to any material fact regarding Wicker’s failure to comply with the contract.
FED. R. CIV. P. 56(a).
       Therefore, the order of the district court is AFFIRMED.




       1 This case is the fourth case that Wicker has filed arising from the attempted
foreclosure of the Calle Bonita Property and relating to this same loan agreement. Wicker v.
Seterus, Inc., No. EP-17-CV-99-DB, 2018 WL 4856771, at *1 (W.D. Tex. Oct. 4, 2018).
                                             2